DETAILED ACTION
This Office Action is in response to the applicant's amendment filed February 14th, 2022. In virtue of this communication, claims 1-3 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba (US 2017/0271230 A1).

With respect to claim 1, Inaba teaches a semiconductor device 1 in at least Figs. 1A and 1B comprising: 
a substrate 110 on which a semiconductor chip 115 is mounted (see Fig. 1B and paragraphs 50-53, 55); 
a lead frame (bottom 1144) connected to an electrode (electrode on the front surface side) of the semiconductor chip 115 via a conductive bonding member (113 and solder) (see Fig. 1B and paragraphs 56, 59, 62, 63; note that 1144 is a flat-plate-like metal member and 4 of the instant application is also a flat-plate-like metal member; see instant application original specification paragraph 27); 
a sealing resin 10 which seals the semiconductor chip 115, the substrate 110 and the lead frame (1144 bottom) (see Figs. 1A and 1B and paragraphs 41, 44, 53, 55, 61); and 
a pin terminal 12a connected to a conductor layer 1104 formed on the substrate 110, a distal end of the pin terminal 12a projecting from the sealing resin 10 (see Fig. 1B and paragraphs 41, 66, 68, 69, 72), 
wherein the lead frame (bottom 1144) includes:
a chip connecting portion (CCP) connected to the electrode (electrode on the front surface side) of the semiconductor chip 115 via the conductive bonding member (113 and solder) (see Fig. 1B and paragraphs 56, 59, 62, 63, 69; also see Fig. 1B annotated below); 
a pin terminal support portion (PTSP) configured to support the pin terminal 12a, the pin terminal support portion (PTSP) being electrically connected to the conductor layer 1104 formed on the substrate 110 via the pin terminal 12a (see paragraphs 51, 53, 67-69, 72; also see Fig. 1B annotated below); and 
a lead frame support portion (LFSP) which bulges from the chip connecting portion (CCP) or the pin terminal support portion (PTSP) toward an outside of an edge of the substrate 110 (see Fig. 1B and paragraphs 61-64; also see Fig. 1B annotated below), and 
an entirety of the lead frame (bottom 1144) including the lead frame support portion (LFSP) is sealed in the inside of the sealing resin 10 (see Fig. 1B and paragraphs 61, 62, 64; also see Fig. 1B annotated below).

    PNG
    media_image1.png
    476
    754
    media_image1.png
    Greyscale

With respect to claim 2, Inaba teaches the semiconductor device according to claim 1, wherein a distal end of the lead frame support portion (LFSP) is electrically connected with neither the substrate 110 nor the semiconductor chip 115 (see Fig. 1B and paragraphs 61-64; LFSP of bottom 1144 is electrically connected to neither 110 nor 115 in at least as much as 43a,43b is electrically connected to neither 2 nor 3 of the instant application; see page 29, line 22 to page 3, line 7).

With respect to claim 3, Inaba teaches the semiconductor device according to claim 1, wherein the chip connecting portion (CCP), the pin terminal support portion (PTSP) and the lead frame support portion (LFSP) are formed in a shape extending along a same plane (see Fig. 1B and paragraphs 61-63; each portion of lead frame 1144 is part of 1144 so all formed in same plane).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference teaches a similar semiconductor device structure: US 20170236782 A1 and US 20180114735 A1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829